SHEPHERD, C.J.
This is an appeal by Javarus Morgan from the denial of his motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). Morgan asserts that section 775.087(2)(d), commonly known as Florida’s “10-20-Life” Statute, does not authorize consecutive minimum mandatory sentences for multiple qualifying crimes committed during the same criminal episode when the defendant possesses but does not discharge a firearm. We hold, as did the First District Court of Appeal in Walton v. State, 106 So.3d 522, 528 (Fla. 1st DCA 2013) (en banc), belated discretionary rev’ granted, 123 So.3d 1148 (Fla.2013), that section 775.087(2)(d) unambiguously requires that “any mandatory minimum term required by section 775.087(2) — whether the defendant fires a gun, or only carries or displays it — shall be imposed consecutively to any other term imposed for any other felony.” We further certify conflict with Irizarry v. State, 946 So.2d 555 (Fla. 5th DCA 2006).
Affirmed. Conflict certified.